Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 3, and 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbe 10,189,375 in view of Udagawa JP2007196843. Stubbe (see figure below) discloses a device fixing apparatus, which is configured to fix a device to a structure, and is capable of suitably changing a fixing position of the device with respect to the structure, the device fixing apparatus comprising: a track rail (36) , which is provided to the structure, having a groove portion (34), which is surrounded by a bottom portion and a pair of side walls, and extends along the longitudinal direction, holding portions (32.2, 32.1) protruding above the groove portion from the pair of side walls, and a plurality of positioning holes (33), which are formed by cutting out the holding portions at predetermined intervals in the longitudinal direction; a fixing terminal, having stopper portions (3) inserted into the groove portion (34) through the positioning holes (33), and held in the groove portion of the track rail through engagement between the stopper portions and the holding portions;  a restriction stud (6.1, 6.2), which is mounted to the fixing terminal, and is suitably fitted to the positioning holes (33) of the track rail to restrict movement of the fixing terminal with respect to the track rail, 3Application No.: 16/464,785Amendment Under 37 C.F.R. §1.111the rolling surfaces (upper surface of 34 arrow) formed on the bottom portion of the track rail
[AltContent: textbox (fixing             stopper portions (3)          restriction studs(6.1, 6.2)
terminal)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    239
    350
    media_image1.png
    Greyscale
 
[AltContent: textbox (groove (34)     holding portion (32.2)      positioning holes (33))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (rolling surface)][AltContent: textbox (sidewall)][AltContent: textbox (sidewall)][AltContent: arrow][AltContent: textbox (bottom portion )][AltContent: arrow][AltContent: arrow][AltContent: textbox (holding portion)][AltContent: arrow][AltContent: textbox (track rail (36))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    379
    564
    media_image2.png
    Greyscale


Stubbe discloses all of the limitations of the claimed invention except for the, plurality of guide wheels. Udagawa discloses that it is known to have the fixing terminal including a plurality of guide wheels (7) configured to roll in the groove (13) of the track rail, and is configured to freely move in the longitudinal direction of the track rail; a plurality of guide wheels are each formed such that an axial length thereof is shorter than a width of the fixing terminal; wherein the plurality of guide wheels (7) are provided at a front end and a rear end of the fixing terminal in a 2Application No.: 16/464,785Amendment Under 37 C.F.R. §1.111Art Unit: 3631Docket No.: P190532US00moving direction of the fixing terminal, and are configured to roll on the rolling surfaces formed on the bottom portion of the track rail. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbe to have included the guide wheels to the front of the fixing terminal and the back or the fixing terminal as taught by Udagawa wherein the guide wheels shall roll in the groove of the track rail of Stubbe for the 
[AltContent: arrow][AltContent: textbox (rear guide wheel rolls a groove (13) of a track 
front guide wheel rolls in a  groove (13) of a track )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    388
    391
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that, 
 Claims 1, 4, and 5 are rejected under 35 U.S.C. §103 as being unpatentable over Stubbe 10,189,375, as discussed above, in view of JP2007/196843 ("Udagawa"). 
First of all, Applicant has added a new independent claim 7 to recite the following features: 
e A track rail is having a groove portion surrounded by a bottom plate and a pair of side 
walls; and e A plurality of guide wheels provided in the fixing terminal are configured to roll in 
the groove portion.  It is respectfully submitted that none of the cited references teaches or remotely suggests the feature "the fixing terminal including a plurality of guide wheels configured to roll in the groove of the track rail," recited in a new independent claim 7 (emphasis added). Whitcomb, Daouk, and Udagawa merely disclose a track rail having a groove portion. However, these references do not disclose a guide wheel rolling in the groove portion of the track rail. Whitcomb, Daouk, and Udagawa merely disclose a guide wheel rolling on the upper surface of the track rail rather than in the groove portion of the track rail. In addition, Stubbe does not cure the deficiencies of Whitcomb, Daouk, and Udagawa because Stubbe does not disclose a guide wheel rolling on the track rail.  The claimed device fixing apparatus is used, for example, when a seat is movably fixed to a floor surface of a structure. However, in the claimed device fixing apparatus in accordance with a new independent claim 7, the guide wheel rolls in the groove portion rather than on the upper surface of the track rail. Therefore, the claimed device fixing apparatus has an advantageous effect in that the guide wheel does not step on the foreign substances on the floor, and the fixed terminals can be moved smoothly to the track rail. 

are hereby traversed as follows. The applicant arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that, “In Whitcomb, Daouk, and Udagawa, the guide wheel rolls on the upper surface of the track rail, thereby posing a risk of stepping on the foreign substances on the floor. In case that the guide wheel steps the foreign substances, it becomes difficult for the fixing terminal to move smoothly to the track rail”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applicant’s arguments are directed to Udagawa alone however, the rejection is based on Stubbe in view of Udagawa. The combined teachings of the references (Stubbe and Udagawa) would have suggested to those of ordinary skill in the art to have modified the references wherein the Stubbe’s fixing terminal will include the teaches of the guide wheels of Udagawa in the front end and back end of the Stubbe’s fixing terminal allowing the guide wheels to move in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631